DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
In regards to the previous 35 USC 112(f) claim interpretation, the previous 35 USC 112f claim interpretation is withdrawn in light of the present claim amendments.  

Allowable Subject Matter
Claim(s) 1-2, 4-6, 8-10 are allowed over the prior art of record.

The closest prior art of record is US 20170102700 (“Kozak”) and US 10370012 (“Brooks”).

The following is an examiner’s statement of reasons for allowance: 
Kozak teaches taking a longer route to delay arriving at a transition point and Brooks teaches if the alertness detection system detects a decrease in the operator's alertness below a designated level or threshold, the trip plan may prohibit or delay a switch between the automated control trip plan and the manual control trip plan (see at least Brooks claim 1).  The prior art of record does not explicitly disclose or suggest wherein receiving the operation comprises receiving the operation while the vehicle is located in a selection area a first distance or more before the branching point or in a selection area from which a time required to reach the branching point is equal to or greater than a first time; decreasing the first automation level at a point a second distance before the branching point or at a point from which a time required to reach the branching point is equal to or greater than a second time when the operation is received; and decreasing the first automation level at a point a third distance before the branching point or at a point from which a time required to reach the branching point is equal to or greater than a third time when the operation is not received by the receiver, wherein the first distance is greater than the second distance, the second distance is greater than the third distance, the first time is greater than the second time, and the second time is greater than the third time.

Regarding Claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A vehicle control device comprising: 
a processor; and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
recognizing surrounding conditions of a vehicle;
controlling a speed and a steering of the vehicle on a basis of a result of recognition from the recognizer; and 
receiving an operation of an occupant of the vehicle of selecting on which of a first path and a second path the vehicle is to travel at a branching point through which the vehicle passes, wherein the receiving the operation comprises receiving the operation while the vehicle is located in a selection area a first distance or more before the branching point or in a selection area from which a time required to reach the branching point is equal to or greater than a first time, and 
wherein controlling the speed and the steering of the vehicle comprises controlling the speed and the steering in a plurality of modes with different automation levels; 
traveling by following a vehicle preceding the vehicle at a first automation level in the selection area; and 
decreasing the first automation level at a point before the branching point to a second automation level which is lower than the first automation level, wherein the first automation level comprises an automation level at which the vehicle is controlled on a basis of: 
a degree of operation by the occupant on the vehicle that is lower than the degree of operation of the second automation level, or monitoring surroundings of the vehicle required by the occupant requires less attention than the attention required by the second automation level, and 
wherein decreasing the first automation level comprises: 
decreasing the first automation level at a point a second distance before the branching point or at a point from which a time required to reach the branching point is equal to or greater than a second time when the operation is received; and 
decreasing the first automation level at a point a third distance before the branching point or at a point from which a time required to reach the branching point is equal to or greater than a third time when the operation is not received by the receiver, wherein the first distance is greater than the second distance, wherein the second distance is greater than the third distance, wherein the first time is greater than the second time, and wherein the second time is greater than the third time.

Claims 2, 4-6, 8 depend from Claim 1 are therefore allowable.  

Regarding Claim 9, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A vehicle control method which is performed by a computer, the vehicle control method comprising: 
recognizing surrounding conditions of a vehicle;
controlling a speed and a steering of the vehicle on a basis of a result of recognition from the recognizer; and
receiving an operation of an occupant of the vehicle of selecting on which of a first path and a second path the vehicle is to travel at a branching point through which the vehicle passes, wherein receiving the operation comprises receiving the operation while the vehicle is located in a selection area a first distance or more before the branching point or in a selection area from which a time required to reach the branching point is equal to or greater than a first time, wherein controlling the speed and the steering of the vehicle comprises controlling the speed and the steering in a plurality of modes with different automation levels;
traveling by following a vehicle preceding the vehicle at a first automation level in the selection area; and
decreasing the first automation level at a point before the branching point to a second automation level which is lower than the first automation level, wherein the first automation level comprises an automation level at which the vehicle is controlled on a basis of:
a degree of operation by the occupant on the vehicle that is lower than the degree of operation of the second automation level, or monitoring surroundings of the vehicle required by the occupant requires less attention than the attention required by the second automation level, and 
wherein decreasing the first automation level comprises: 
decreasing the first automation level at a point a second distance before the branching point or at a point from which a time required to reach the branching point is equal to or greater than a second time when the operation is received, and 
decreasing the first automation level at a point a third distance before the branching point or at a point from which a time required to reach the branching point is equal to or greater than a third time when the operation is not received by the receiver, wherein the first distance is greater than the second distance, wherein the second distance is greater than the third distance, wherein the first time is greater than the second time, and wherein the second time is greater than the third time.

Regarding Claim 10, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A non-transitory computer-readable storage medium comprising executable instructions that, when executed by a processor of a device, facilitate performance of operations, comprising:
recognizing surrounding conditions of a vehicle;
controlling a speed and a steering of the vehicle on a basis of a result of recognition from the recognizer; and
receiving an operation of an occupant of the vehicle of selecting on which of a first path and a second path the vehicle is to travel at a branching point through which the vehicle passes, wherein receiving the operation comprises receiving the operation while the vehicle is located in a selection area a first distance or more before the branching point or in a selection area from which a time required to reach the branching point is equal to or greater than a first time, wherein controlling the speed and the steering of the vehicle comprises controlling the speed and the steering in a plurality of modes with different automation levels;
traveling by following a vehicle preceding the vehicle at a first automation level in the selection area; and
decreasing the first automation level at a point before the branching point to a second automation level which is lower than the first automation level, wherein the first automation level comprises an automation level at which the vehicle is controlled on a basis of: 
a degree of operation by the occupant on the vehicle that is lower than the degree of operation of the second automation level, or 
monitoring surroundings of the vehicle required by the occupant requires less attention than the attention required by the second automation level, and 
wherein decreasing the first automation level comprises: 
decreasing the first automation level at a point a second distance before the branching point or at a point from which a time required to reach the branching point is equal to or greater than a second time when the operation is received, and 
decreasing the first automation level at a point a third distance before the branching point or at a point from which a time required to reach the branching point is equal to or greater than a third time when the operation is not received by the receiver, wherein the first distance is greater than the second distance, wherein the second distance is greater than the third distance, wherein the first time is greater than the second time, and wherein the second time is greater than the third time.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668
































EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

(Currently amended) Claim 1.	A vehicle control device comprising: 
a processor; and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
recognizing surrounding conditions of a vehicle;
controlling a speed and a steering of the vehicle on a basis of a result of recognition from the recognizer; and 
receiving an operation of an occupant of the vehicle of selecting on which of a first path and a second path the vehicle is to travel at a branching point through which the vehicle passes, wherein the receiving the operation comprises receiving the operation while the vehicle is located in a selection area a first distance or more before the branching point or in a selection area from which a time required to reach the branching point is equal to or greater than a first time, and 
wherein controlling the speed and the steering of the vehicle comprises controlling the speed and the steering in a plurality of modes with different automation levels; 
traveling by following a vehicle preceding the vehicle at a first automation level in the selection area; and 
decreasing the first automation level at a point before the branching point to a second automation level which is lower than the first automation level, wherein the first automation level comprises an automation level at which the vehicle is controlled on a basis of: 
a degree of operation by the occupant on the vehicle that is lower than the degree of operation of the second automation level, or monitoring surroundings of the vehicle required by the occupant [[is]] requires less attention than the attention required by the second automation level, and 
wherein decreasing the first automation level comprises: 
decreasing the first automation level at a point a second distance before the branching point or at a point from which a time required to reach the branching point is equal to or greater than a second time when the operation is received; and 
decreasing the first automation level at a point a third distance before the branching point or at a point from which a time required to reach the branching point is equal to or greater than a third time when the operation is not received by the receiver, wherein the first distance is greater than the second distance, wherein the second distance is greater than the third distance, wherein the first time is greater than the second time, and wherein the second time is greater than the third time.

(Currently amended) Claim 9.	A vehicle control method which is performed by a computer, the vehicle control method comprising: 
recognizing surrounding conditions of a vehicle;
controlling a speed and a steering of the vehicle on a basis of a result of recognition from the recognizer; and
receiving an operation of an occupant of the vehicle of selecting on which of a first path and a second path the vehicle is to travel at a branching point through which the vehicle passes, wherein receiving the operation comprises receiving the operation while the vehicle is located in a selection area a first distance or more before the branching point or in a selection area from which a time required to reach the branching point is equal to or greater than a first time, wherein controlling the speed and the steering of the vehicle comprises controlling the speed and the steering in a plurality of modes with different automation levels;
traveling by following a vehicle preceding the vehicle at a first automation level in the selection area; and
decreasing the first automation level at a point before the branching point to a second automation level which is lower than the first automation level, wherein the first automation level comprises an automation level at which the vehicle is controlled on a basis of:
a degree of operation by the occupant on the vehicle that is lower than the degree of operation of the second automation level, or monitoring surroundings of the vehicle required by the occupant [[is]] requires less attention than the attention required by the second automation level, and 
wherein decreasing the first automation level comprises: 
decreasing the first automation level at a point a second distance before the branching point or at a point from which a time required to reach the branching point is equal to or greater than a second time when the operation is received, and 
decreasing the first automation level at a point a third distance before the branching point or at a point from which a time required to reach the branching point is equal to or greater than a third time when the operation is not received by the receiver, wherein the first distance is greater than the second distance, wherein the second distance is greater than the third distance, wherein the first time is greater than the second time, and wherein the second time is greater than the third time.

(Currently amended) Claim 10.	A non-transitory computer-readable storage medium comprising executable instructions that, when executed by a processor of a device, facilitate performance of operations, comprising:
recognizing surrounding conditions of a vehicle;
controlling a speed and a steering of the vehicle on a basis of a result of recognition from the recognizer; and
receiving an operation of an occupant of the vehicle of selecting on which of a first path and a second path the vehicle is to travel at a branching point through which the vehicle passes, wherein receiving the operation comprises receiving the operation while the vehicle is located in a selection area a first distance or more before the branching point or in a selection area from which a time required to reach the branching point is equal to or greater than a first time, wherein controlling the speed and the steering of the vehicle comprises controlling the speed and the steering in a plurality of modes with different automation levels;
traveling by following a vehicle preceding the vehicle at a first automation level in the selection area; and
decreasing the first automation level at a point before the branching point to a second automation level which is lower than the first automation level, wherein the first automation level comprises an automation level at which the vehicle is controlled on a basis of: 
a degree of operation by the occupant on the vehicle that is lower than the degree of operation of the second automation level, or 
monitoring surroundings of the vehicle required by the occupant [[is]] requires less attention than the attention required by the second automation level, and 
wherein decreasing the first automation level comprises: 
decreasing the first automation level at a point a second distance before the branching point or at a point from which a time required to reach the branching point is equal to or greater than a second time when the operation is received, and 
decreasing the first automation level at a point a third distance before the branching point or at a point from which a time required to reach the branching point is equal to or greater than a third time when the operation is not received by the receiver, wherein the first distance is greater than the second distance, wherein the second distance is greater than the third distance, wherein the first time is greater than the second time, and wherein the second time is greater than the third time.

/Angelina Shudy/Primary Examiner, Art Unit 3668